By the Court.

Stephens, J.,
delivering the opinion.
1. This was a motion to vacate a judgment of forfeiture which had been rendered without notice to the defendants. Any cause which would have been good to prevent the judgment, was therefore good to vacate it. One cause assigned was, that the principal had in fact appeared at the term when he was bound to appear. This Court, in the case of Tucker vs. Davidson, 28 Ga. Rep., 536, held that the appearance of the principal is all for which his sureties on a ca. sa. bond are liable. This ground, therefore, was a good one.
2. Another ground was, that the principal had been taken *714out of the custody of his sureties by the plaintiffs in ca. sa., through a second arrest under the ca. sa. The sureties say that they were discharged from their bond, because the act of the plaintiffs in ca. sa. had deprived them of their legal power to comply with it. Surely this also was a good ground for vacating the judgment.
Judgment reversed.